  8:20-cr-00036-RFR-MDN Doc # 82 Filed: 04/16/21 Page 1 of 1 - Page ID # 181




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:20CR36

        vs.
                                                                          ORDER
DONAVAN SHAW,

                        Defendant.


       This matter is before the court on Defendant's AMENDED UNOPPOSED MOTION TO
EXTEND DEADLINE TO FILE PRETRIAL MOTIONS [81]. For good cause shown, I find
that the motion should be granted. Defendant will be given an approximate 7-day extension.
Pretrial Motions shall be filed by April 22, 2021.


       IT IS ORDERED:
       1.      Defendant's AMENDED UNOPPOSED MOTION TO EXTEND DEADLINE
TO FILE PRETRIAL MOTIONS [81] is granted. Pretrial motions shall be filed on or before
April 22, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between April 15, 2021, and April 22, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 16th day of April, 2021.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
